                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
                Plaintiff,                       )
                                                 )
                v.                               ) No. 4:16-CR-00143-DGK-04
                                                 )
KEVIN T. THOMPSON-RANDELL,                       )
                                                 )
                Defendant.                       )

        ORDER ADOPTING MAGISTRATE’S REPORT AND RECOMMENDATION

         On June 10, 2018, counsel for Defendant filed a motion pursuant to 18 U.S.C. § 4241 for

a determination of the mental competency of the Defendant to stand trial. That motion was

granted and, prior to holding a hearing to determine the mental competency of the Defendant, the

Court entered its Order pursuant to 18 U.S.C. § 4241(b) directing that a psychological or

psychiatric examination of the Defendant be conducted and that a psychological or psychiatric

report be filed with the Court pursuant to 18 U.S.C. § 4247(b) and (c).

         A competency hearing was held before Magistrate Judge John T. Maughmer on October 8,

2018.     At the hearing, the parties stipulated that the Court could consider the forensic

psychological report of Nicole R. Graham, M.D., which concluded Defendant is competent to

understand the nature and consequences of the proceedings against him and to assist properly in

his defense. On October 9, 2018, Judge Maughmer entered a “Report and Recommendation” that

Defendant be declared competent to stand trial. No objection was filed by either party.

         After an independent, de novo review of the record and applicable law, the Court

         ADOPTS the Report and Recommendation of Judge Maughmer in its entirety, and finds

Defendant is competent to stand trial. It is further
       ORDERED that, pursuant to 18 U.S.C. §§ 3161(h)(1)(A) and (h)(4), the time between June

10, 2018, and the date of this Order is excluded in computing the time within which the trial of

this criminal action must commence. It is further

       ORDERED that this case is placed on the joint criminal jury trial docket commencing on

December 3, 2018.

       IT IS SO ORDERED.

Date: October 24, 2018                              /s/ Greg Kays
                                                    GREG KAYS, CHIEF JUDGE
                                                    UNITED STATES DISTRICT COURT




                                               2
